      Case: 4:20-cv-00009-NBB-JMV Doc #: 20 Filed: 09/24/20 1 of 3 PageID #: 103




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

WALTER HALL                                                                             PLAINTIFF

VS.                                             CIVIL ACTION NO.: 4:20-cv-00009-NBB-JMV

CABLE ONE, INC.                                                                       DEFENDANT

                                              ORDER

       This matter is before the court on defendant’s [18] Motion to Compel. The court finds that

the motion is well taken, in part, and without merit otherwise. It is granted, in part, as follows:

                                            Background

       Defendant filed its Motion to Compel [18] pursuant to Rule 37(a) seeking responses to its

first request for production of documents and first set of interrogatories propounded on

April 7, 2020. As sanctions, defendant requests that the court dismiss plaintiff's complaint for want

of prosecution, pursuant to Rule 37(d)(3). Further, should the court not award the sanction of

dismissal, defendant requests: that the court extend the discovery deadline by one month, to and

including October 4, 2020, for the sole purpose of allowing defendant to depose the plaintiff with

adequate time to review plaintiff's discovery responses; attorneys' fees and costs; and such further

relief as this court deems appropriate. Doc #18.

       Defendant has submitted the required Rule 37(a)(1) certification that the movant has in

good faith conferred with the plaintiff in an effort to obtain the requested discovery without court

action. Doc. #18-3. In particular, defendant has outlined plaintiff’s counsel’s multiple and

inexcusable failures, over several months, to provide the requested discovery responses despite

plaintiff’s counsel’s repeated assurances to the contrary.
     Case: 4:20-cv-00009-NBB-JMV Doc #: 20 Filed: 09/24/20 2 of 3 PageID #: 104




        Plaintiff has responded to the motion informing the court that he “does not oppose the

specific relief requested in the defendant’s motion to compel, including an order compelling

production of the overdue discovery responses and extending the discovery deadline. The plaintiff

requests the Court to grant him at least five days to produce the discovery responses and asks the

Court not to impose sanctions requested by the defendant.” Doc. #19.

        No reply was filed.

                                        Law and Analysis

        Federal Rule of Civil Procedure 37(d)(1) provides, in relevant part, “[o]n notice to other

parties and all affected persons, a party may move for an order compelling disclosure or

discovery…. if:… (iii) a party fails to answer an interrogatory… or (iv) a party fails to produce

documents….” Upon a successful motion to compel, reasonable expenses and attorney’s fees must

be imposed, and the court may impose sanctions further sanctions. Fed. R. Civ. P. 37(a)(5)(A);

Fed. R. Civ. P. 37(d)(3).

        In the instant case, the court finds that that the motion to compel is meritorious and

therefore an award of expenses, including fees, are mandatory pursuant to Rule 37. The expenses,

including fees, are assessed against plaintiff and his counsel jointly and severally. The court

declines to award further sanctions, including a recommendation of dismissal.

        Further, the plaintiff shall have no more than two (2) business days from the below date to

fully provide responses to defendant’s discovery. All objections to the discovery are deemed

waived. The court hereby also grants defendant until and including October 4, 2020, to depose

the plaintiff.

        Finally, defendant is instructed to submit its itemized fees and expenses incurred in filing

the instant motion to the court and counsel opposite within five (5) business days hereof. Counsel
     Case: 4:20-cv-00009-NBB-JMV Doc #: 20 Filed: 09/24/20 3 of 3 PageID #: 105




for plaintiff shall have five (5) business days after submission to make any objections to the

reasonableness thereof.

       SO ORDERED this, the 24th day of September, 2020.

                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
